DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-16 are currently pending.  This is the first Office Action on the merits.  


Information Disclosure Statement 
The Information Disclosure Statements filed 12/29/2020, 8/16/2021 and 2/15/2022 have been reviewed.   


Election/Restrictions
Applicant’s election of Invention I (claims 1-14) in the reply filed on August 30, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16 are withdrawn as being directed to a nonelected invention, there being no allowable linking or generic claims. 
Claims 1-14 are examined based on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-14 are rejected as being obvious over Dop et al. US 2011/0236532 (9/29/2011) in view of Arnaud et al. US 2011/0217253 (9/8/2011).   
Dop et al. (Dop) teaches a cosmetic compositions that comprise siloxane resins and a hydrophobically coated powder dye. (See Abstract).  The compositions can be both water-in-oil emulsions and oil-in-water emulsions. (See [0798], [0792]).  The compositions can contain from about 0.1 to 90% volatile hydrocarbon oils and the volatile hydrocarbon can be isododecane. (See [0188-0189]).  Isododecane is called for in instant claims 4 and 14, and it is a volatile hydrocarbon oil as called for in instant claim 1.  0.1 to 90% volatile hydrocarbon oils overlaps with the from about 30 to about 85% volatile hydrocarbon oils called for in instant claims 1 and 14.  Dop teaches that isododecane provides good color staying-power properties while providing a matt deposit that is comfortable in a foundation. (See [0190]).  
Dop teaches that the aqueous phase can comprise from 1 to 80% of the composition.  From 1 to 80% water overlaps with the from about 5 to about 40% water called for in instant claims 1 and 14.  In Example 5 Dop teaches a foundation comprising 41.4% water.   Dop teaches a film-forming propyl silsesquioxane resin which reads on the polypropylsilsesquioxane resins called for in instant claim 2.  (See [0032]).  Polypropylsilsesquioxane resins are hydrophobic film forming polymers as called for in instant claims 1 and 14.  The film-forming propyl silsesquioxane resin is present in an amount of from 0.5% to 60% which overlaps with the at least 5% called for in instant claims 1 and 14. (See Dop claim 31).  
The Dop composition can comprise a filler as called for in instant claim 12. (See [0616] and Example 5).   The Dop composition can also comprise a nonionic surfactant as called for in instant claim 11. (See [0259], [0260], [0264]).  Dop also teaches that a wax is also preferably used in combination with a nonionic surfactant.  (See [0318]).  A wax is called for in instant claim 10.  The wax is present in an amount of at least 7% by weight which overlaps with the about 0.1 to 20% called for in instant claim 9. (See [0564]).
Inorganic pigments (called for in claim 7) such as iron oxide may be used as called for in claim 8. (See [0123]).  Polyvinyl alcohol may be used in the cosmetic composition. (See [0581]).  Dop also teaches that clays may be used in its compositions as thickeners as called for in claim 3. (See [0338-0339], [0618-0619]). The amount of thickening agent can be from 0.01 to 30 wt %. (See [0617]).  From 0.01 to 30 wt% overlaps with the from 1 to about 40 wt% thickening agents called for in instant claim 1.  
It would have been prima facie obvious for one of ordinary skill in the art making the Dop composition to make a water-in-oil emulsion with 0.1 to 90% isododecane because it is a hydrocarbon that has good staying power properties with matt deposit that is comfortable when applied to skin and 1 to 80% water, a nonionic surfactant in order to have a preferred surfactant for a water-in-oil emulsion and at least 7% wax because of its preferred use in combination with a nonionic surfactant.  It is obvious to add 0.5 to 60% propyl silsesquioxane resin in order to have a film forming resin, 0.01 to 30% clay to have a thickening agent and iron oxide in order to have a pigment that is suitable for a cosmetic composition.   
Dop does not teach an active compound.  Dop teaches a hydrophilic film-former but does not teach an amount of a hydrophilic film-former or its Tg.  This deficiency is made up for with the teachings of Arnaud et al.  
Arnaud et al. (Arnaud) teaches a cosmetic compositions that contains a particular block ethylenic copolymer. (See Abstract).  The block ethylenic copolymer is a hydrophilic acrylate copolymer as called for in instant claim 5 and it has a Tg of 74 °C. (See [0342], [0343]).  A Tg of 74 °C is less than 80 °C as called for in instant claim 5.  The copolymer is present in the composition in an amount of 16% which falls within the from about 2 to about 45% as called for in instant claim 6 and falls within the at least 2% called for in claims 1 and 14.  Arnaud teaches that this copolymer allows the cosmetic compositions, particularly water in oil emulsion to have good staying power and good comfort properties after being applied to skin. (See [002]).  
Arnaud compositions can contain an active compound. (See [0331]).  The active compounds can be active agents for caring for the skin, such as moisturizing agents.  (See [0331]).  Active compounds are called for in claim 13.
It would have been prima facie obvious for one of ordinary skill in the art making the Dop composition to use an active compound moisturizing agent in order to have its composition be able to moisturize skin as taught by Arnaud and also to use 16% block ethylenic copolymer with a Tg of 74 °C.in order to allow cosmetic compositions to have good staying power and good comfort properties when applied to skin as taught by Arnaud.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 and 20 of copending US Patent Application No. 17/136330 in view of Arnaud et al. US 2011/0217253 (9/8/2011).    
   Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a skin tightening composition comprising an oil phase comprising at least 5% hydrophobic film forming polymers, from 1 to 40% thickening agents, 30 to 85% volatile hydrocarbon oils, from about 5 to about 40% water, a pigment and at least 2% hydrophilic film formers with a Tg less than about 80 °C. 
The claims of US Patent Application No. 17136330 are directed to a skin tightening composition comprising an oil phase comprising at least 5% hydrophobic film forming polymers, from 1 to 40% thickening agents, 30 to 85% volatile hydrocarbon oils, from about 5 to about 40% water and pigments.  The claims of US Patent Application No. 17/136330 differ from those of the instant claims in that they are not directed to a composition comprising at least 2% hydrophilic film formers with a Tg less than about 80 °C. This deficiency is remedied by the teachings of Arnaud.
The teachings of Arnaud are described supra.  It would be prima facie obvious to use to use 16% block ethylenic copolymer with a Tg of 74 °C in the composition of US Patent Application No. 17/136330 in order to allow cosmetic compositions to have good staying power and good comfort properties when applied to skin as taught by Arnaud.

Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616